United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flagstaff, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-200
Issued: April 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2007 appellant, through her attorney, filed a timely appeal of an
August 2, 2007 nonmerit decision of the Office of Workers’ Compensation Programs, denying
her request for reconsideration. Because more than one year has elapsed between the most
recent merit decision dated May 16, 2006 and the filing of the appeal, the Board lacks
jurisdiction to review the merits of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 13, 2005 appellant, then a 41-year-old rural carrier, filed an occupational
disease claim. She alleged that on April 7, 2004 she first became aware of her asthma, dizziness,
cough, nausea, vomiting, blurred vision, migraine headaches, insomnia, burning lungs, chronic
infections, sinus problems and sore throat. On April 7, 2004 appellant also first realized that her

conditions were caused by factors of her federal employment. Her symptoms occurred while she
was working in the office and they lessened when she was not in the office.1
Appellant submitted documents related to disciplinary action taken against her by the
employing establishment for throwing away mail on April 5 and 7, 2005. She was placed off
duty on April 4, 2005 and was subsequently suspended for 14 days.
An April 7, 2004 medical report of Dr. Michael P. Collier, a Board-certified family
practitioner, stated that appellant had long-standing asthma. He related that appellant had been
asymptomatic until her transfer from the main post office in Flagstaff, Arizona to an older
downtown office. Since then, appellant had been evaluated on multiple occasions for bronchitis
with asthmatic exacerbation. She advised Dr. Collier that other workers had problems with mold
or fungus but he had no independent confirmation of this statement. Dr. Collier requested that
appellant be transferred to her former work location. There was no clear evidence that such a
move would resolve her problems but, Dr. Collier strongly suspected that it would help.
In a September 14, 2005 narrative statement, Gail A. Ulibarri, a supervisor, controverted
appellant’s claim. She noted that on April 7, 2004 appellant was accused of throwing mail away,
the same day that she first became aware of her respiratory condition. Based on appellant’s
complaint that her respiratory problems were due to mold in the building where she worked, a
test was conducted in April 2004. The test revealed no presence of mold in the building. At the
end of December 2004 appellant bid on a job at the main post office. Ms. Ulibarri stated that this
was a voluntary move and not due to appellant’s health problems. Appellant was taking
medication for her asthma prior to the alleged April 7, 2004 employment incident. Fact findings
and grievance decisions indicated the effects of her medication and her family history of lung
cancer. Ms. Ulibarri stated that appellant elected to resign on March 30, 2005 rather than face
termination by the employing establishment.
In a September 15, 2005 letter, the employing establishment contended that appellant was
no longer an employee and had delayed in filing her claim. Appellant also failed to specifically
identify the work factors that caused her alleged injury. Dr. Collier stated that appellant had
long-standing asthma and she was asymptomatic prior to her transfer from the main post office
to the older downtown building.
By letter dated September 29, 2005, the Office requested that the employing
establishment submit additional factual evidence. The Office also advised appellant on
September 29, 2005 that the evidence submitted was insufficient to establish her claim.
Reports dated April 14 and November 4, 2004 provided the findings of environmental
studies performed at the employing establishment. No mold or asbestos was found. Vinyl floor
tiles, black floor planking pipes and water stained walls required repair. The floor was worn but
sealed and the tiles were waxed. There were only smooth depressions in worn areas that were
nonfriable. The black floor planking was cleaned, sealed and waxed weekly in accordance with
the employing establishment’s work practices. Baseline air monitoring samples fell within the
1

Appellant resigned from the employing establishment on March 30, 2005 because she was unable to perform her
work duties.

2

permissible Occupational Safety and Health Administration (OSHA) exposure limit.
Approximately 20 ceiling tiles had water stains and numerous tiles had been removed as a part of
routine maintenance practice due to wet conditions. A full roof replacement was scheduled for
the spring of 2005. Custodial personnel mopped standing water, if it was present. The age of the
station, condition of the roof and settlement problems may cause wet conditions within the
station during rain events but, due to increased air circulation, the station dried quickly which did
not promote mold growth. In letters dated November 8, 2004 and October 28, 2005, the
employing establishment reiterated the environmental test findings.
By decision dated December 8, 2005, the Office denied appellant’s claim on the grounds
that she did not establish that her claimed exposure to mold or fungus occurred as alleged or that
she sustained a medical condition causally related to the alleged occupational exposure.
On January 11, 2006 appellant requested a review of the written record by an Office
hearing representative. In an accompanying statement, she alleged that she was harassed for
many years at the employing establishment. Appellant contended that April 7, 2004 was not the
date the employing establishment took disciplinary action against her. By that date, she had been
evaluated by a physician who stated that mold or fungus at work could have caused her
respiratory condition. A toxicologist reviewed the April 14, 2004 environmental report and
advised appellant that it was worthless.
Appellant alleged that Ms. Ulibarri called her physician and intimidated him, which made
it difficult for her to obtain treatment. She stated that the employing establishment used her
conditions as a reason to fire her.
Appellant contended that the union failed to protect her rights and that the employing
establishment failed to follow proper procedure. She stated that she did not quit voluntarily.
In a November 29, 2005 report, Dr. E. Michael Canham, a Board-certified internist,
diagnosed chronic cough that may be multifactorial and related to possible nasal sinus disease
and asthma, especially occupational-induced asthma. Appellant also possibly had chronic
airway infection from mycoplasma or chlamydia pneumoniae. She had dyspnea that was likely
secondary to the occupational-induced asthma. Dr. Canham found no other evidence of lung
disease such as, interstitial lung disease, hypersensitivity pneumonitis, true vocal cord
dysfunction, pulmonary vascular disease. Appellant had a history of frequent sinopulmonary
infections but her immunoglobulin status was normal.
There was no evidence of
gastroesophageal reflux disease. Appellant had possible obstructive sleep apnea and early
diffuse lung disease affecting the lower lobes as seen on a computerized tomography (CT) scan.
There was some evidence of sub-centimeter nodules, the largest measuring five millimeters, and
possible paradoxical bronchodilator response. A sinus CT scan showed evidence of mild
sinusitis predominantly in the ethmoid and maxillary sinuses and mild rhinitis. A chest CT scan
demonstrated concern for large airway disease with diffuse early disease at the lung bases that
were nonspecific, a small hernia and small nodules. Laboratory tests revealed normal
immunoglobulin and blood gas levels. Complete pulmonary function studies revealed evidence
of some air trapping with elevated residual volume and normal diffusion capacity. An oxygen
walk test showed no evidence of exercise desaturation at Denver’s altitude.

3

In an April 26, 2006 narrative statement, Ms. Ulibarri denied harassing appellant or of
ever contacting her physicians or intimidating them. She explained that appellant was
disciplined for throwing away mail and not for her medical illness. Ms. Ulibarri contacted the
medical unit to determine whether she had been cleared to return to work. She indicated that the
area where appellant worked was not near an area where the water leaked or where the plastic
was placed on cases. Ms. Ulibarri advised that appellant did not work in an unsafe environment.
The disciplinary action taken against her had nothing to do with her illness as it related to her
operation and mistreatment of mail matter.
By decision dated May 16, 2006, an Office hearing representative affirmed the
December 8, 2005 decision. She found the evidence of record insufficient to establish that
appellant worked in an unsafe environment. The hearing representative also found that she
failed to establish that she was harassed by Ms. Ulibarri.
In a May 2, 2007 letter, appellant, through her attorney, requested reconsideration.
Counsel contended that appellant’s statements were sufficient to establish that the claimed
exposure at the employing establishment occurred as alleged. He contended that an
accompanying duplicate copy of Dr. Collier’s April 7, 2004 report was sufficiently rationalized
to establish that appellant sustained a medical condition causally related to the claimed
employment factor.
In an August 1, 2007 letter, the employing establishment noted a discrepancy in
appellant’s allegation that she experienced medical problems and was diagnosed as having
asthma approximately one year after she began working there and her statement on the CA-2
form that she first became aware of respiratory problems on April 7, 2004.
By decision dated August 2, 2007, the Office denied appellant’s request for
reconsideration. It found that the evidence submitted was insufficient to warrant further merit
review of its prior decisions.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,2 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.3 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.4 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(1)-(2).

4

Id. at § 10.607(a).

4

ANALYSIS
In a May 2, 2007 letter, appellant, through counsel, disagreed with the Office hearing
representative’s May 16, 2006 decision, finding that she did not sustain a respiratory condition in
the performance of duty because the factual evidence of record did not establish that her claimed
exposure to unsafe working conditions occurred as alleged and that she did not sustain an
emotional condition because she had not established that she was harassed by the employing
establishment. The relevant issues in the case are the factual questions of whether appellant has
established that she worked in an unsafe environment and a compensable employment factor of
harassment.
Appellant submitted a duplicate copy of Dr. Collier’s April 7, 2004 report, which was
already of record and was previously reviewed by the Office. The submission of evidence which
repeats or duplicates evidence that is already in the case record does not constitute a basis for
reopening a case for merit review.5 The Board, therefore, finds that his report is insufficient to
warrant reopening appellant’s claim for further merit review.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As she did not meet any of the necessary regulatory requirements, the Board finds that
she is not entitled to further merit review.6
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).

5

Patricia G. Aiken, 57 ECAB ___ (Docket No. 06-75, issued February 17, 2006).

6

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB __ (Docket No. 05-1738, issued November 8, 2005).

5

ORDER
IT IS HEREBY ORDERED THAT the August 2, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

